EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nathan Guymon, Reg. #67,227, on 11/8/2021.
The application has been amended as follows: in Claims, amend Claims 1-2 and 4-5 as follows:
1. (Currently Amended) A fluid ejection system, comprising: 
a fluidic die comprising at least one fluid ejection device; 
at least one electrical impedance sensor to detect at least one impedance value during a plurality of stages of existence of a drive bubble in at least one firing chamber associated with the at least one fluid ejection device; and 
a service station; 
wherein, based on the impedance values detected, the [[ fluid ejection system services the at least one fluid actuator by retracting an amount of fluid within the firing chamber and burning off the fluid with the fluid ejection [[device]]system based on the impedance values detected.  
2. (Currently Amended) The fluid ejection system of claim 1, wherein the [[ fluid ejection system services. at the servicing station, the at least one fluid actuator by causing the at least one fluid ejection device to engage in a spitting process based on the impedance values detected.  
4. (Currently Amended) The fluid ejection system of claim I. wherein the [[printing]] fluid ejection system detects, based on the impedance values detected, that a pigment vehicle separation has occurred in a fluid within the firing chamber.  
5. (Currently Amended) The fluid ejection system of claim 4, wherein the [[printing]] fluid ejection system pumps the fluid within the firing chamber using a microfluidic pump when pigment vehicle separation has occurred.
.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-2 and 4-5 is the inclusion of the limitations of a fluid ejection system that includes the fluid ejection system services the at least one fluid actuator by retracting an amount of fluid within the firing chamber and burning off the fluid with the fluid ejection system based on the impedance values detected.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 6-12 is the inclusion of the method step of servicing a fluid ejection device that includes the at least one fluid actuator by activating a microfluidic pump to, based on the impedance values, pump fluid within the at least one firing chamber.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/8/21, with respect to double-patenting rejection(s) of Claims 1 and 6, prior art-based rejection(s) of Claims 1-2, 4, 6-7, 9 and 12, and objections to Claims 3, 5, 8 and 10-11 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The double-patenting rejection(s) of Claims 1 and 6, prior art-based rejection(s) of Claims 1-2, 4, 6-7, 9 and 12, and objections to Claims 3, 5, 8 and 10-11 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853           


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853